Citation Nr: 0724635	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2003.

This appeal arises from a July 2004 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina which denied a rating in 
excess of 10 percent for service connected migraine 
headaches.  Thereafter, a rating action in February 2005 
increased the evaluation for migraine headaches to 30 
percent, effective January 13, 2004, the date of the 
veteran's claim.  The veteran has continued her appeal for a 
higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  In that regard, prior to the initial rating 
determination of July 2004, the veteran was advised of the 
provisions of VCAA in a letter dated in April 2004.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The appellant is seeking a higher rating for migraine 
headaches.  In the present case, a higher rating would be 50 
percent, which is the highest rating assignable for migraine 
headaches.  In order to be awarded a 50 percent rating, the 
evidence must show that the migraine headaches are very 
frequent, completely prostrating and include prolonged 
attacks productive of severe economic inadaptability 
(38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006)).  

A review of the medical evidence associated with the claims 
folder reveals that the veteran last underwent a VA medical 
examination in April 2004.  While there are post-service 
treatment records from a service department facility, none of 
the medical evidence includes any information regarding 
employment, including time missed from work due to headaches.  
Since it has been over three years since the veteran has 
received a comprehensive VA examination addressing her 
headaches, she should be afforded the opportunity to undergo 
VA medical examination.

In correspondence received in March 2005, the veteran 
reported enduring migraine headaches 8 to 10 times a month, 
lasting from 24 hours to a week, and resulting in her having 
to miss work or leave work early.  

In the Board's opinion, additional development is necessary 
to ascertain the degree of impairment caused by the migraine 
headaches.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain: (a)  The names, addresses, 
and approximate dates of treatment of all 
medical care providers who treated the 
veteran for migraine headaches since 
January 2004.  
(b)  The names, addresses, and dates of 
employment for all employers who employed 
the veteran since January 2004.  Of 
particular interest are the sick and 
annual leave records of the veteran for 
each employer.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the veteran should be 
afforded a VA neurology examination to 
ascertain the degree of impairment caused 
by the migraine headaches.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
neurologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Following the physician's review of the 
record, including employment records, 
and other records acquired as part of 
this REMAND, the examiner is to 
indicate the nature and severity of any 
attacks, including the length and 
severity of the attacks, and to what 
extent the attacks are prostrating, and 
whether the attacks result in severe 
economic inadaptability.  The examiner 
must provide solid and complete reasons 
and bases for any opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



